EXHIBIT 10.5
 
 
REVOLVING CREDIT AGREEMENT


DATED AS OF


MAY 27, 2010


Between


HI-TECH PHARMACAL CO., INC.,
as Borrower,


and


JPMORGAN CHASE BANK, N.A.
as Bank

 
 

--------------------------------------------------------------------------------

 


REVOLVING CREDIT AGREEMENT dated as of May 27, 2010 between Hi-Tech Pharmacal
Co., Inc. (“Borrower”) and JPMorgan Chase Bank, N.A. (“Bank”).


The parties to this Agreement hereby agree as follows:


ARTICLE I - DEFINITIONS, ACCOUNTING TERMS, ETC.


Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the following meanings (terms defined in the singular to have the same meaning
when used in the plural and vice versa):


“Acquisition” has the meaning specified in the definition of “Permitted
Acquisitions.”


 “Adjusted LIBOR Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum (rounded, upwards, if necessary, to the next
1/16 of 1%) equal to (1) the LIBOR Rate for such Interest Period multiplied by
(2) the Statutory Reserve Rate.


“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i)  2.50 % per annum plus (ii) the quotient of (a) the interest rate
determined by the Bank by reference to the Reuters Screen LIBOR01 Page (or on
any successor or substitute page) to be the rate at approximately 11:00 a.m.
London time, on such date or, if such date is not a Business Day, on the
immediately preceding Business Day, for dollar deposits with a maturity equal to
one (1) month divided by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to dollar deposits in the London interbank market with a
maturity equal to one (1) month.


“Affiliate” means any Person which directly or indirectly Controls, or is
Controlled by, or is under common Control with Borrower.


“Agreement” means this Revolving Credit Agreement.


“Applicable Margin” means, for any day, in the case of a LIBOR Loan, one and
one-half percent (1.50%).


“Bank” means JPMorgan Chase Bank, N.A.


“Bank’s Office” means 395 North Service Road, Suite 302, Melville, New York
11747.


“Board of Governors” means the Board of Governors of the Federal Reserve System.


“Borrower” means Hi-Tech Pharmacal Co., Inc., a Delaware corporation.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
 
2

--------------------------------------------------------------------------------




 “Capital Lease” means a lease which is or should be capitalized in accordance
with GAAP.


“CB Floating Rate Loan” means any or all of the Revolving Credit Loans bearing
interest based upon the CB Floating Rate.


“CB Floating Rate” means a rate per annum equal to the Prime Rate, provided,
that the CB Floating Rate shall never be less than the Adjusted One Month LIBOR
Rate.  Any change in the CB Floating Rate due to a change in the Prime Rate or
the Adjusted One Month LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Adjusted One Month LIBOR
Rate, respectively.


“Change in Law” means (1) the adoption of any law, rule or regulation after the
date of this Agreement, (2) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (3) compliance by Bank (or by any lending office of
Bank or by Bank's holding company) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.


“Change in Control” means (1) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Borrower; (2)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Borrower by Persons who were neither (a) nominated by the board of
directors of Borrower nor (b) appointed by directors so nominated; or (3) the
acquisition of direct or indirect Control of Borrower by any Person or group.


“Closing Date” means May 27, 2010.


“Code” means the Internal Revenue Code of 1986.


“Commitment Fee” has the meaning specified in “Commitment Fee” (Section 2.02).


“Commitment Fee Rate” means, for any day, a rate per annum equal to one-quarter
percent (0.25%).


“Consolidated Accounts Receivable” means, as of the date of determination, all
accounts receivable, less allowance for doubtful accounts, of Borrower and its
Consolidated Subsidiaries, on a consolidated basis, all as determined in
accordance with GAAP.


“Consolidated Capital Expenditures” means, for any period, the Dollar amount of
gross expenditures made by Borrower and its Consolidated Subsidiaries, on a
consolidated basis (including the principal portion of Capital Leases), for
fixed assets, real property, plant and equipment, and all renewals, improvements
and replacements thereto, but not repairs thereof.


“Consolidated Cash and Cash Equivalents” means, as of the date of determination,
all cash and cash equivalents of Borrower and its Consolidated Subsidiaries, on
a consolidated basis, all as determined in accordance with GAAP.
 
3

--------------------------------------------------------------------------------




“Consolidated Cash Taxes Paid” means, for any period, all cash taxes paid during
such period by Borrower and its Consolidated Subsidiaries, on a consolidated
basis, all as determined in accordance with GAAP.


“Consolidated Depreciation and Amortization” means, for any period, the
depreciation and amortization of Borrower and its Consolidated Subsidiaries, on
a consolidated basis, all as determined in accordance with GAAP.


“Consolidated EBITDA” means, for any period, Consolidated Net Income, plus each
of the following (without duplication as an addition) if and only if such item
was deducted in determining Consolidated Net Income: (1) Consolidated Interest
Expense, (2) Consolidated Income and Other Taxes, and (3) Consolidated
Depreciation and Amortization.


“Consolidated Funded Debt” means, as of the date of determination, the sum of
each of the following owed by Borrower and its Consolidated Subsidiaries, on a
consolidated basis, (1) any indebtedness for borrowed money, including
subordinated debt, with original maturities of one year or more, including all
current portions thereof, (2) all indebtedness or liability for the deferred
purchase price of property, excluding trade obligations, and (3) all obligations
under Capital Leases, all as determined in accordance with GAAP.


“Consolidated Income and Other Taxes” means, for any period, all income and
other taxes of Borrower and its Consolidated Subsidiaries, on a consolidated
basis, all as determined in accordance with GAAP.


“Consolidated Interest Expense” means, for any period, the interest expense of
Borrower and its Consolidated Subsidiaries, on a consolidated basis, all as
determined in accordance with GAAP.


“Consolidated Net Income” means, for any period, the consolidated net income
(exclusive of any extraordinary gain and exclusive of any extraordinary loss) of
Borrower and its Consolidated Subsidiaries, on a consolidated basis, all as
determined in accordance with GAAP.


“Consolidated Subsidiary” means each Subsidiary of Borrower which, in accordance
with GAAP, should be included in the consolidated financial statements of
Borrower.


“Consolidated Total Current Liabilities” means, as of the date of determination,
all total current liabilities of Borrower and its Consolidated Subsidiaries, on
a consolidated basis, all as determined in accordance with GAAP.


“Consolidated Unfunded Capital Expenditure” means all Consolidated Capital
Expenditures which are financed internally and not with financing provided by a
third party.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
4

--------------------------------------------------------------------------------




“Debt” means, with respect to any Person, each of the following (1) indebtedness
or liability for borrowed money, or for the deferred purchase price of property
or services (including trade obligations), (2) all obligations evidenced by
bonds, debentures, notes or other similar instruments, (3) obligations as lessee
under Capital Leases, (4) current and future liabilities in respect of unfunded
vested benefits under any Plan, (5) reimbursement obligations under letters of
credit issued for the account of any Person, (6) all reimbursement obligations
arising under bankers' or trade acceptances, (7) all guarantees, endorsements
(other than for collection or deposit in the ordinary course of business), and
other contingent obligations to purchase any of the items included in this
definition, to provide funds for payment, to supply funds to invest in any
Person, or otherwise to assure a creditor against loss, (8) all obligations
secured by any Lien on property owned by such Person even if the obligations
secured by such Lien on such property have not been assumed, (9) all other
liabilities recorded, or required to be recorded, in such Person's financial
statements in accordance with GAAP, and (10) all obligations under any agreement
providing for a swap, ceiling rates, ceiling and floor rates, contingent
participation or other hedging mechanisms with respect to interest payable on
any of the items described above in this definition.


“Debt Service Coverage Ratio” means, as of each Quarterly Date, a ratio of: (1)
the sum of (a) Consolidated EBITDA for the prior four Fiscal Quarters ended on
such Quarterly Date, minus (b) all Consolidated Unfunded Capital Expenditures
made during the four Fiscal Quarters ended on such Quarterly Date, minus (d) all
Restricted Payments made during the prior four Fiscal Quarters ended on such
Quarterly Date, minus (e) Consolidated Cash Taxes Paid, to (2) the sum of (a)
Consolidated Interest Expense for the prior four Fiscal Quarters ended on such
Quarterly Date, plus (b) all Consolidated Funded Debt required to be paid during
the prior four Fiscal Quarters ended on such Quarterly Date.


“Default” means any of the events specified in “Events of Default” (Section
8.01), whether or not any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.


“Default Rate” means, with respect to an amount of any Type of Revolving Credit
Loans not paid when due, a rate per annum equal to (1) if the Revolving Credit
Loans is a CB Floating Rate Loan, a variable rate 3.00% above the CB Floating
Rate, and (2) if the Revolving Credit Loans is a LIBOR Loan, a fixed rate 3.00%
above the Adjusted LIBOR Rate plus the Applicable Margin at the time of default
until the end of the then current Interest Period for such LIBOR Loan and,
thereafter, a variable rate 3.00% above the CB Floating Rate.


“Dollars” and the sign “$” mean lawful money of the United States of America.


“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.


“Environmental Law” means any Law relating to pollution or the environment,
including Laws relating to noise or to emissions, discharges, releases or
threatened releases of Hazardous Materials into the workplace, the community or
the environment, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.
 
5

--------------------------------------------------------------------------------




“Environmental Notice” means any complaint, order, citation, letter, inquiry,
notice or other written communication from any Person (1) affecting or relating
to the failure of Borrower or any of its Consolidated Subsidiaries to comply or
requirements with respect to future compliance with any Environmental Law in
connection with any activity or operations at any time conducted by Borrower or
such Consolidated Subsidiary, (2) relating to the occurrence or presence of or
exposure to, or possible or threatened or alleged occurrence or presence of or
exposure to Environmental Discharges or Hazardous Materials at the locations or
facilities of Borrower or any of its Consolidated Subsidiaries, including,
without limitation: (a) the existence of any contamination or possible or
threatened contamination at any such location or facility, (b) remediation of
any Environmental Discharge or Hazardous Materials at any such location or
facility or any part thereof, and (3) any material violation or alleged material
violation of any relevant Environmental Law.


“Equity Interest” means shares of capital stock, partnership interest,
membership interest, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as Borrower or is under common control (within the meaning
of Section 414(c) of the Code) with Borrower.


“Event of Default” means any of the events specified in “Events of Default”
(Section 8.01), provided that any requirement for the giving of notice, the
lapse of time, or both, or any other condition, has been satisfied.


“Excluded Taxes” means with respect to Bank or any other recipient of any
payment to be made by or on account of any obligation of Borrower under this
Agreement or the Revolving Credit Loans, (1) income or franchise taxes imposed
on (or measured by) its net income  by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of Bank, in which its applicable
lending office is located, and (2) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which Borrower is located.


“Financing Documents” means this Agreement, the Revolving Credit Note, and each
other agreement or document executed pursuant to or in connection with any such
agreement, or any or all of the foregoing, all as the context may require.


“Fiscal Quarter” means each period from February 1 to April 30, May 1 to July
31, August 1 to October 31 and November 1 to January 31.


“Fiscal Year” means each period from May 1 to April 30.


 “GAAP” means generally accepted accounting principles as then in effect in the
United States.


“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (2)
adequate reserves are established with respect to the contested item, (3) during
the period of such contest, the enforcement of any contested item is effectively
stayed, and (4) the failure to pay or comply with the contested item has not and
could not result in a Material Adverse Change.
 
6

--------------------------------------------------------------------------------




“Governmental Approvals” means any authorization, consent, or approval of, or
any license, permit, or certification issued by, or any exemption of,
registration or filing with or report or notice to, any Governmental Authority.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Hazardous Materials” means any pollutant, contaminants, toxic or hazardous
wastes or other substances regulated by Environmental Law, as any of those terms
are defined from time to time in or for the purposes of any relevant
Environmental Law, including asbestos fibers and friable asbestos,
polychlorinated biphenyls, and any petroleum or hydrocarbon-based products or
derivatives.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Interest Payment Date” means (1) in the case of a CB Floating Rate Loan, on the
first Business Day of each month and on the date such Loan is converted to a
LIBOR Loan and on the Revolving Credit Facility Termination Date, and (2) in the
case of a LIBOR Loan, the last day of the applicable Interest Period, but if
such Interest Period exceeds one month no less frequently than monthly, and such
payment will be made on the same day in each month that corresponds to the first
day of the applicable Interest Period, such that if an Interest Period starts on
January 15th, then a payment is required on the following February 15th.


“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
of making or converting to such LIBOR Loan and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, provided, however, (1) no Interest Period for all or any part of the
Revolving Credit Loans shall end later than the Revolving Credit Facility
Termination Date, (2) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (3) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.


“Law” means any treaty, federal, state or local statute, law, rule, regulation,
ordinance, order, code, policy or rule of common law, now or hereafter in
effect, and any judicial or administrative interpretation thereof by a
Governmental Authority or otherwise, including any judicial or administrative
order, consent decree, judgment or agreement with a Governmental Authority.


“LIBOR Loan” means any and all of the Revolving Credit Loans bearing interest
based on the Adjusted LIBOR Rate.
 
7

--------------------------------------------------------------------------------




“LIBOR Rate” means, with respect to any LIBOR Loan for any Interest Period, the
rate appearing on Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page) providing rate quotations comparable to those currently
provided on such page of such Service, as determined by Bank from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the LIBOR Rate with respect to such LIBOR Loan for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Bank in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).


“Liquidity Ratio” means, as of each Quarterly Date, a ratio of: (1) the sum of
(a) Consolidated Cash and Cash Equivalents, plus (b) Consolidated Accounts
Receivable, to (2) the sum of (a) Consolidated Current Liabilities, plus, if not
already included in Consolidated Current Liabilities, (b) the aggregate
principal amount of all outstanding Revolving Credit Loans.


“Material Adverse Change” means either (1) a material adverse change in the
status of the business, assets, liabilities, results of operations, conditions
(financial or otherwise), or property of Borrower or any of its Consolidated
Subsidiaries, or (2) any event or occurrence of whatever nature which is
reasonably likely to have a material adverse effect on the ability of Borrower
to perform its obligations under the Financing Documents to which it is a party.


“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA which
covers employees of Borrower or any ERISA Affiliate.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under this Agreement or the Revolving Credit Note or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement.


“PBGC” means the Pension Benefit Guaranty Corporation.


"Permitted Acquisition" means an acquisition by Borrower by merger, by
consolidation or by purchase of all of the voting stock of another Person or the
purchase of all or substantially all of the assets of another Person
("Acquisition") if all of the following conditions are met: (1) the Acquisition
is of a business permitted to be conducted by Borrower under “Conduct of
Business” (Section 5.04), (2) the stock, assets or property being acquired shall
not be encumbered by any existing Liens and no Liens shall be created as a
result of such Acquisition; (3) the Board of Directors or other governing body
of the Person whose voting stock or assets are  to be acquired has approved the
Acquisition, and the Acquisition is not considered to be "hostile"; (4) no
Default or Event of Default exists prior to such Acquisition or shall result
from such Acquisition; (5) the total consideration (including cash paid, the
value of stock issued and debt assumed) paid for a single Acquisition or series
of related Acquisitions does not exceed $5,000,000, (6) the total consideration
(including cash paid, the value of stock issued and debt assumed) for all
Permitted Acquisitions occurring during any twelve (12) month period does not
exceed $15,000,000; and (7) Bank shall have received a certificate signed by the
Chief Financial Officer or Treasurer of Borrower to the effect that (and
including calculations indicating that) on a pro forma basis after giving effect
to the Acquisition: (i) all representations and warranties contained in the Loan
Documents will remain true and correct in all material respects, (ii) Borrower
will remain in compliance with all covenants contained in the Loan Documents,
and (iii) no Default or Event of Default has occurred and is continuing or will
occur as a result of the consummation of such Acquisition.
 
8

--------------------------------------------------------------------------------




“Permitted Liens” means each of the Liens permitted under “Liens” (Section
6.03).


“Person” means an individual, partnership (including limited liability
partnerships), limited liability company, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.


“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by Borrower or any ERISA Affiliate.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate if effect at its
principal office in New York City, each change in the Prime Rate shall effective
from and including the date such change is publicly announced as being
effective.


“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986.


“Quarterly Date” means each January 31, April 30, July 31 and October 31.


“Regulation D” means Regulation D of the Board of Governors.


“Reportable Event” means any of the events set forth in Section 4043 of ERISA.


“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D.


“Restricted Payments” means (1) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower, and (2) any payments made by
Borrower on loans made to Borrower by any holder of an Equity Interest in
Borrower.
 
“Revolving Credit Commitment” means Bank's obligations to make Revolving Credit
Loans to Borrower pursuant to “Revolving Credit” (Section 2.01).


“Revolving Credit Facility” means Ten Million Dollars ($10,000,000).


“Revolving Credit Facility Termination Date” means May 27, 2013.
 
9

--------------------------------------------------------------------------------




“Revolving Credit Loans” has the meaning specified in “Revolving Credits”
(Section 2.01).


“Revolving Credit Note” has the meaning specified in “Revolving Credit Note”
(Section 2.08).


“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person, (2) the present fair salable value of the assets of
such Person, on a going concern basis, is not less than the amount that will be
required to pay the probable liabilities of such Person on its debts as they
become absolute and matured, (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged.  Contingent liabilities will be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which Bank is subject  with respect to
the Adjusted LIBOR Rate, for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board of Governors).  Such
reserve percentages shall include those imposed pursuant to such
Regulation D.  LIBOR Loans shall be deemed to constitute Eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to Bank
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or joint venture whether now existing or hereafter organized
or acquired (1) in the case of a corporation, of which a majority of the
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person or (2) in the case of a partnership, limited
liability company or joint venture, of which a majority of the partnership,
membership or other ownership interests are at the time owned by such Person
and/or one or more Subsidiaries of such Person.


 “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholding imposed by any Governmental Authority on Bank
in connection with, or based upon, this Agreement or any of the other Financing
Documents.


“Type” refers to whether the rate of interest on all or any portion of the
Revolving Credit Loans is determined by reference to the CB Floating Rate or the
Adjusted LIBOR Rate.
 
10

--------------------------------------------------------------------------------




Section 1.02. Rules of Construction.  When used in this Agreement (1) “or” is
not exclusive, (2) a reference to a Law includes any amendment or modification
to such Law, (3) a reference to a Person includes its permitted successors and
permitted assigns, and (4) unless otherwise provided for in this Agreement, a
reference to an agreement, instrument or document shall include such agreement,
instrument or document as the same may be amended, modified or supplemented from
time to time in accordance with its terms and as permitted by the Financing
Documents.


Section 1.03. Accounting Principles and Terms.  Except as otherwise provided in
this Agreement, (1) all computations and determinations as to financial matters,
and all financial statements to be delivered under this Agreement, shall be made
or prepared in accordance with GAAP, and (2) all accounting terms used in this
Agreement shall have the meaning ascribed to such terms by such principles.


ARTICLE II REVOLVING CREDIT


Section 2.01 Revolving Credit. Subject to the terms and conditions of this
Agreement, Bank agrees to make loans pursuant to this Section (“Revolving Credit
Loans”) to Borrower from time to time during the period from the Closing Date to
but not including the Revolving Credit Facility Termination Date, provided that
the aggregate principal amount of all Revolving Credit Loans outstanding at any
time does not exceed the Revolving Credit Facility . Each Revolving Credit Loan
which shall not utilize the Revolving Credit Facility in full shall be in the
minimum amount of $100,000 in the case of CB Floating Rate Loans and $500,000 in
the case of LIBOR Loans.  Within the limits of the Revolving Credit Facility
Borrower may borrow, prepay pursuant to “Optional Prepayments” (Section 2.10),
and reborrow under this Section.


Section 2.02. Commitment Fee. Borrower agrees to pay to Bank a commitment fee
(“Commitment Fee”) on the average daily difference between the Revolving Credit
Facility and the aggregate principal amount of all outstanding Revolving Credit
Loans from and including the Closing Date to but excluding the Revolving Credit
Facility Termination Date at a rate per annum equal to the Commitment Fee Rate.
The Commitment Fee Rate is calculated based on a year of 360 days for the actual
number of days elapsed. The accrued Commitment Fee shall be paid in arrears at
Bank's Office in immediately available funds on the last day of each calendar
quarter.


Section 2.03. Notice and Manner of Borrowing.  In the case of a CB Floating Rate
Loan, Borrower shall give Bank telephonic notice (immediately confirmed in
writing) of each Revolving Credit Loan by 11:00 a.m. on the day of making such
CB Floating Rate Loan.  In the case of a LIBOR Loan Borrower shall give Bank
telephonic notice (immediately confirmed in writing) of each LIBOR Loan at least
three (3) Business Days before each LIBOR Loan.  Each such notice must specify
(1) the date of the requested Revolving Credit Loan, (2) the amount of the
requested Revolving Credit Loan, (3) whether the requested Revolving Credit Loan
is a CB Floating Rate Loan or a LIBOR Loan, and (4) in the case of a LIBOR Loan,
the duration of the Interest  Period applicable to such Loan.  Not later than
4:00 p.m. (New York City time) on the date of each Revolving Credit Loan and
upon fulfillment of the applicable conditions set forth in this Agreement, Bank
will make such Revolving Credit Loan available to Borrower in immediately
available funds by crediting the amount of such Revolving Credit Loan to the
account of Borrower with Bank.
 
11

--------------------------------------------------------------------------------




All notices given under this Section shall be irrevocable and shall be given not
later than 11:00 a.m. (New York City time) on a Business Day which is not less
than the number of Business Days specified above for such notice.


Section 2.04. Interest. Borrower shall pay interest to Bank on the outstanding
and unpaid principal amount of the Revolving Credit Loans at a rate per annum as
follows (1) for a CB Floating Rate Loan at a rate equal to the CB Floating Rate,
and (2) for a LIBOR Loan at a rate equal to the Adjusted LIBOR Rate plus the
Applicable Margin. An illustration of how each of these interest rates is
calculated is attached to this Agreement as Exhibit B. Any change in the
interest rate based on the CB Floating Rate resulting from a change in the CB
Floating Rate shall be effective as of the opening of business on the day on
which such change in the CB Floating Rate becomes effective. Interest on the
Revolving Credit Loans shall be calculated on the basis of a year of 360 days
for the actual number of days elapsed. Interest on the Revolving Credit Loan
shall be payable on each Interest Payment Date. Any principal or interest not
paid when due (at maturity, by acceleration, or otherwise) shall bear interest
from the date when due until paid in full, payable on demand, at the Default
Rate.  The applicable CB Floating Rate and Adjusted LIBOR Rate shall be
determined by Bank, and such determination shall be conclusive absent manifest
error. Notwithstanding the foregoing, during the continuance of an Event of
Default, at the option of Bank, the Revolving Credit Loans will bear interest at
the Default Rate.


Section 2.05. Interest Periods. In the case of each LIBOR Loan, Borrower shall
select an Interest Period in accordance with the definition of Interest Period
in “Definitions” (Section 1.01), subject to the following limitations (1) no
Interest Period shall have a duration of less than one (1) month, and (2) no
Interest Period of particular duration with respect to a LIBOR Loan may be
selected by Borrower if Bank determines, in its sole discretion, that LIBOR Loan
with such maturities are not generally available. The minimum amount of a LIBOR
Loan with the same Interest Period is $500,000.  The maximum number of different
Interest Periods which can be outstanding at any time is five (5).


Section 2.06.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Loan: (1) Bank determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period, or (2)
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to Bank of making or maintaining the LIBOR Loan for such
Interest Period, then Bank shall give notice thereof to Borrower by telephone or
telecopy as promptly as practicable thereafter and, until Bank notifies Borrower
that the circumstances giving rise to such notice no longer exist LIBOR Loans
will not be available.


Section 2.07. Renewals and Conversions. Borrower may elect from time to time to
convert all or a part of one Type of Revolving Credit Loans into another Type of
Revolving Credit Loans or to renew all or part of the Revolving Credit Loans by
giving Bank written notice (effective upon receipt) at least one (1) Business
Days before the conversion into a CB Floating Rate Loan, and at least three (3)
Business Days before the conversion into or renewal of a LIBOR Loan, specifying
(1) the renewal or conversion date, (2) the amount of the Revolving Credit Loans
to be converted or renewed, (3) in the case of conversions, whether the
Revolving Credit Loans is to be converted into a CB Floating Rate Loan or a
LIBOR Loan, and (4) in the case of a conversion into a LIBOR Loan, the duration
of the Interest Period applicable to such Loan, provided that (1) after such
renewal or conversions the minimum principal amount of the outstanding LIBOR
Loan with the same Interest Period shall be $500,000, (2) LIBOR Loans can only
be renewed or converted on the last day of the Interest Period for such LIBOR
Loan, and (3) LIBOR Loans can only be renewed or converted if there are no
outstanding Defaults or Events of Default.
 
12

--------------------------------------------------------------------------------




All notices given under this Section shall be irrevocable and shall be given not
later than 11:00 a.m. (New York City time) on a Business Day which is not less
than the number of Business Days specified above for such notice.  If Borrower
fails to give Bank the notice specified above for the renewal or conversion of a
LIBOR Loan prior to the end of the Interest Period of such LIBOR Loan, such
LIBOR Loan shall automatically be converted into a CB Floating Rate Loan on the
last day of the Interest Period for such LIBOR Loan.


Section 2.08. Revolving Credit Note. The Revolving Credit Loans shall be
evidenced by, and repaid with interest in accordance with, a single promissory
note of Borrower in substantially the form of the “Revolving Credit Note”
(Exhibit A) duly completed.  The Revolving Credit Note shall be (1) in the
principal amount of Ten Million Dollars ($10,000,000), (2) dated the Closing
Date, and (3) payable to Bank at Bank's Office.  The Revolving Credit Loans will
be repaid in full on the Revolving Credit Facility Termination Date.


Section 2.09. Method of Payment. Borrower shall make each payment under this
Agreement and under the Revolving Credit Note not later than 11:00 a.m. (New
York City time) on the date when due in Dollars to Bank at Bank's Office in
immediately available funds. Borrower hereby authorizes Bank to charge against
any account of Borrower with Bank each payment under this Agreement and under
the Revolving Credit Note when due. Whenever any payment to be made under this
Agreement or under the Revolving Credit Note is stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of interest.


Section 2.10. Optional Prepayments. In the case of a CB Floating Rate Loan,
Borrower may, upon at least one (1) Business Day prior written notice (effective
upon receipt) to Bank, prepay the Revolving Credit Loans in whole or in part
with accrued interest to the date of such prepayment on the amount prepaid,
provided that each partial prepayment shall be in a principal amount of not less
than $100,000. In the case of a LIBOR Loan, Borrower may, upon at least three
(3) Business Days prior written notice (effective upon receipt) to Bank, prepay
the Revolving Credit Loans in whole or in part with accrued interest to the date
of such prepayment on the amount prepaid, provided that (1) each partial
prepayment shall be in a principal amount of not less than $100,000, and (2)
LIBOR Loans may only be prepaid on the last day of the applicable Interest
Period. Prepayments of the Revolving Credit Loans in accordance with the terms
of this Section shall be without premium or penalty.


Section 2.11.  Use of Proceeds. The proceeds of the Revolving Credit Loans will
be used by Borrower for general corporate purposes, including providing working
capital, and up to an aggregate total amount of $2,000,000 can be used to
finance (1) the purchase by Borrower of Equity Interest in Borrower, and (2) the
purchase by Borrower of the assets of or Equity Interest in other
Persons.  Borrower will not, directly or indirectly, use any part of the
proceeds of the Revolving Credit Loans for the purpose of purchasing or carrying
any margin stock within the meaning of Regulation U of the Board of Governors or
to extend credit to any Person for the purpose of purchasing or carrying any
such margin stock.
 
13

--------------------------------------------------------------------------------




Section 2.12. Increased Costs.  If any Change in Law shall: (1)  impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, Bank
(except any such reserve requirement reflected in the Adjusted LIBOR Rate); or
(2) impose on Bank or the London interbank market any other condition affecting
this Agreement or LIBOR Loans made by Bank; and the result of any of the
foregoing shall be to increase the cost to Bank of making or maintaining any
LIBOR Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by Bank under this Agreement or the
Revolving Credit Note (whether of principal, interest or otherwise), then
Borrower will pay to Bank such additional amount or amounts as will compensate
Bank for such additional costs incurred or reduction suffered.


If Bank determines that any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on Bank's capital or on the
capital of Bank's holding company, if any, as a consequence of this Agreement or
the Revolving Credit Loans made by Bank, to a level below that which Bank or
Bank's holding company could have achieved but for such Change in Law (taking
into consideration Bank's policies and the policies of Bank's holding company
with respect to capital adequacy), then from time to time Borrower will pay to
Bank such additional amount or amounts as will compensate Bank or Bank's holding
company for any such reduction suffered.


A certificate of Bank setting forth the amount or amounts necessary to
compensate Bank or its holding company, as the case may be, as specified in the
prior paragraphs of this Section shall be delivered to Borrower and shall be
conclusive absent manifest error. Borrower shall pay Bank the amount shown as
due on any such certificate within 10 days after receipt thereof.


Failure or delay on the part of Bank to demand compensation pursuant to this
Section shall not constitute a waiver of Bank's right to demand such
compensation, provided that Borrower shall not be required to compensate Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that Bank notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of Bank's intention to
claim compensation therefore,  provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 270
day period referred to above shall be extended to include the period of
retroactive effect thereof.


Section 2.13.  Break Funding Payments.  In the event of (1) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (2) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, or (3) the failure to borrow, convert, continue or prepay
any LIBOR Loan on the date specified in any notice delivered pursuant to this
Agreement then, in any such event, Borrower shall compensate Bank for the loss,
cost and expense attributable to such event.  In the case of a LIBOR Loan, such
loss, cost or expense to Bank shall be deemed to include an amount determined by
Bank to be the excess, if any, of (1) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefore (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (2) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which Bank would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. Borrower shall pay Bank the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
14

--------------------------------------------------------------------------------




Section 2.15.  Taxes.  Any and all payments by or on account of any obligation
of Borrower under this Agreement and the Revolving Credit Note shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (1) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) Bank
receives an amount equal to the sum it would have received had no such
deductions been made, (2)  Borrower shall make such deductions, and (3) Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Law.  In addition, Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable Law.


Borrower shall indemnify Bank, within 10 days after written demand therefore,
for the full amount of any Indemnified Taxes or Other Taxes paid by Bank on or
with respect to any payment by or on account of any obligation of Borrower under
this Agreement or the Revolving Credit Note (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by Bank shall be conclusive absent manifest error.


As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
Borrower to a Governmental Authority, Borrower shall deliver to Bank the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Bank.


If Bank determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower have paid additional amounts pursuant to this Section,
it shall pay over such refund to Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Bank and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided, that Borrower, upon the request of Bank, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to Bank in the event Bank is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to Borrower or
any other Person.


ARTICLE III CONDITIONS PRECEDENT


Section 3.01. Conditions Precedent. The obligation of Bank to enter into this
Agreement and to make the initial Revolving Credit Loan is subject to the
condition precedent that Bank shall have received on or before the Closing Date
each of the following, each in form and substance satisfactory to Bank and its
counsel:
 
15

--------------------------------------------------------------------------------




(1) Certificate of Secretary of Borrower. A certificate of the Secretary of
Borrower, dated the Closing Date, certifying to (a) the certificate of
incorporation and by-laws of Borrower, and all amendments to such certificate or
by-laws, (b) all corporate actions taken by Borrower, including resolutions of
its board of directors, authorizing the execution, delivery and performance of
each of the Financing Documents to which it is a party and each other document
or agreement to be delivered pursuant to any of the Financing Documents, and (c)
the names and true signatures of the each party authorized to act on behalf of
Borrower.


(2) Good Standing Certificates of Borrower. A certificate of the Secretary of
State (or other appropriate official) of the jurisdiction of formation of
Borrower, dated reasonably near the Closing Date, certifying to the due
organization and good standing of Borrower. For each jurisdiction in which
Borrower is required to be qualified to conduct business a certificate of the
Secretary of State (or other appropriate official) of such jurisdiction, dated
reasonably near the Closing Date, certifying to the due qualification and good
standing of Borrower in such jurisdiction.


(3) Revolving Credit Note.  The Revolving Credit Note duly executed and
delivered by Borrower.


(4) Certificate. The following statements shall be true and Bank shall have
received a certificate signed by a duly authorized representative of Borrower
(dated the Closing Date) stating that:


(a) The representations and warranties contained in each of the Financing
Documents are correct on and as of the Closing Date, as though made on and as of
such date, and


(b) No Default or Event of Default has occurred and is continuing, or would
result from the transactions contemplated by this Agreement and the other
Financing Documents.


(5) Opinion of Counsel. A favorable opinion of counsel.


(6) Consents and Approvals. Evidence that all consents and approvals required
from any Person, including Governmental Authorities, in connection with the
transactions and the financing contemplated by the Financing Documents have been
obtained.


(7) Due Diligence. Satisfactory completion of all due diligence checking with
regard to Borrower, including a trade checking, customer checking, lien checking
and litigation checking.


(8) Termination of UCC Filing. Evidence of termination of the UCC-1 financing
statement filed by Bank of America, N.A. against Borrower.


(9) Fees and Expense.  Payment of all fees and expenses required to be paid in
accordance with the Financing Document, including the reasonable fees and
expenses of counsel to Bank and all fees incurred by Bank in connection with the
collateral audit of Borrower’s assets.


Section 3.02 Conditions Precedent to All Revolving Credit Loans.  The obligation
of Bank to make each Revolving Credit Loan after the Closing Date is subject to
the further conditions precedent that on the date of making such Revolving
Credit Loan:


(1) Representations and Warranties, No Defaults or Events of Default. The
following statements shall be true:
 
16

--------------------------------------------------------------------------------




(a) The representations and warranties contained in each of the Financing
Documents are correct on and as of the date of making such Revolving Credit Loan
as though made on and as of such date,


(b) No Default or Event of Default has occurred and is continuing, or would
result from making such Revolving Credit Loan, and


(2) Additional Documentation.  Bank shall have received such other approvals,
opinions or documents as Bank may reasonably request.


Each request for a Revolving Credit Loan and acceptance by Borrower of the
proceeds of such Revolving Credit Loan constitute a representation and warranty
that the statements contained in subsection (1) of this Section are true and
correct both on the date of such request and, unless Borrower otherwise notifies
Bank prior to the receipt of the proceeds of such Revolving Credit Loan, as of
the date of making such Revolving Credit Loan.


ARTICLE IV REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Bank as follows:


Section 4.01. Formation, Good Standing, Corporate Power and Due Qualification.
Borrower (1) is a corporation duly formed, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation, (2) has the
corporate power and authority to own its assets and to transact the business in
which it now engages or proposes to engage in, and (3) is duly qualified as a
foreign corporation and is in good standing under the laws of each jurisdiction
in which such qualification is required.


Section 4.02. Corporate Authority, No Contravention.  The execution, delivery
and performance by Borrower of each Financing Document to which each are a party
are within its corporate powers, have been duly authorized by all necessary
corporate action and do not and will not (1) require any consent or approval of
its shareholders which has not been obtained, (2) contravene its certificate of
incorporation or by-laws or other organizational documents, (3) violate any
provision of any Law, order, writ, judgment, injunction, decree, determination,
or award presently in effect applicable to Borrower, (4) result in a breach of
or constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which it is a party or by which its
properties may be bound or affected, or (5) result in, or require, the creation
or imposition of any Lien upon or with respect to any of the properties now
owned or hereafter acquired by Borrower.


Section 4.03. Governmental Authority. No authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by Borrower of any Financing
Document to which it is a party.


Section 4.04. Legally Enforceable Financing Documents. Each Financing Document
to which Borrower is a party is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except to
the extent that such enforcement may be limited by (1) applicable bankruptcy,
insolvency, and other similar laws affecting creditors' rights generally, or (2)
general equitable principles, regardless of whether the issue of enforceability
is considered in a proceeding in equity or at law.

 
17

--------------------------------------------------------------------------------

 
 
Section 4.05. Financial Statements.  The consolidated and consolidating balance
sheets of Borrower and its Consolidated Subsidiaries as of April 30, 2009, and
the related consolidated and consolidating statements of operations, and
consolidated and consolidating statements of cash flows for the Fiscal Year of
Borrower then ended, copies of which have been furnished to Bank, fairly present
the financial condition of Borrower and its Consolidated Subsidiaries as of such
dates and the results of the operations of Borrower and its Consolidated
Subsidiaries for the periods covered by such statements, all in accordance with
GAAP consistently applied. The consolidated and consolidating balance sheets of
Borrower and its Consolidated Subsidiaries for the six (6) month period ended
October 31, 2009, and the related consolidated and consolidating statement of
operations, and consolidated and consolidating statements of cash flows for such
six (6) month period  then ended, copies of which have been furnished to Bank,
fairly present the financial condition of Borrower and its Consolidated
Subsidiaries as of such dates and the results of the operations of Borrower and
its Consolidated Subsidiaries for the periods covered by such statements, all in
accordance with GAAP consistently applied (subject to normal year end
adjustments). There are no material contingent liabilities of Borrower or any of
its Consolidated Subsidiaries which are not reflected in such financial
statements or the footnotes to such statements.


Section 4.06. Material Adverse Change. No Material Adverse Change has occurred
since April 30, 2009.


Section 4.07. Information. No information, exhibit or report furnished by
Borrower, any of Borrower’s Subsidiaries or any other Person to Bank in
connection with the Financing Documents or any transaction contemplated by any
such Financing Document contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading. Borrower has disclosed to Bank in writing any and all
facts known to Borrower which relate to the business of Borrower or any of its
Subsidiaries which are reasonably likely to result in a Material Adverse Change.


Section 4.08. Litigation. There is no action, suit or proceeding pending or, to
the knowledge of Borrower, threatened against or affecting Borrower or any of
its Subsidiaries before any Governmental Authority or arbitrator which is
reasonably likely, in any one case or in the aggregate, to result in a Material
Adverse Change.


Section 4.09. Ownership and Liens.  Borrower and each of its Subsidiaries has
title to, or valid leasehold interests in, all of its respective properties and
assets, real and personal, including the properties and assets and leasehold
interests reflected in the financial statements referred to in “Financial
Statements” (Section 4.05) (other than any properties or assets disposed of in
the ordinary course of business), and none of the properties and assets owned by
Borrower or any of its Subsidiaries and none of the leasehold interests of
Borrower or any of its Subsidiaries is subject to any Lien, except for Permitted
Liens.


Section 4.10. Subsidiaries. Neither Borrower nor any of its Subsidiaries has any
Subsidiaries or Affiliates, except for each of the entities listed on “Schedule
of Subsidiaries and Affiliates” (Exhibit C).


Section 4.11. Partnerships and Joint Ventures.  Neither Borrower nor any of its
Subsidiaries is a partner in any partnership or a party to a joint venture,
other than partnerships and joint ventures entered into in the ordinary course
of business.

 
18

--------------------------------------------------------------------------------

 

Section 4.12. Compliance with Laws.  Neither Borrower nor any of its
Subsidiaries are in violation of any Law or in default with respect to any
judgment, writ, injunction or decree where such violation or default has
resulted in, or is reasonably likely to result in, a Material Adverse
Change.  Borrower and each of its Subsidiaries possess and are in compliance in
all material respects with all Governmental Approvals required to conduct their
business as now conducted and as presently proposed to be conducted.


Section 4.13. Taxes.  Borrower and each of its Subsidiaries have filed all tax
returns (foreign, federal, state, and local) required to be filed and have paid
all taxes, assessments, and governmental charges and levies due pursuant either
to such returns or any assessment received by Borrower or any of its
Subsidiaries.  The charges, accruals and reserves on the books of Borrower and
each of its Subsidiaries for taxes or other governmental charges are adequate.


Section 4.14. ERISA.  Borrower is in compliance in all material respects with
all applicable provisions of ERISA applicable to Borrower.  Neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan.  No notice of intent to terminate a Plan has been filed nor has any
Plan been terminated.  No circumstances exist which constitute grounds under
Section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administrate, a Plan, nor has the PBGC instituted any
such proceedings.  Neither Borrower nor any ERISA Affiliate has completely or
partially withdrawn under Sections 4201 or 4204 of ERISA from a Multiemployer
Plan.  Borrower and each ERISA Affiliate have met their minimum funding
requirements under ERISA with respect to all of their Plans and there are no
unfunded vested benefits.  Neither Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC under ERISA.


Section 4.15. Environmental Protection.  Borrower and each of its Subsidiaries
have obtained all Governmental Approvals required of Borrower or any such
Subsidiaries under all Environmental Laws.  Borrower and each of its
Subsidiaries is in compliance in all material respects with all such
Governmental Approvals, all Environmental Laws, and all agreements entered into
with any Governmental Authority under or pursuant to or with respect to any such
Governmental Approval or Environmental Law.


Section 4.16. No Defaults on Outstanding Judgments or Orders.  Borrower and each
of its Subsidiaries have satisfied all judgments against Borrower or any such
Subsidiary and neither Borrower nor any of its Subsidiaries is in default with
respect to any judgment, writ, injunction, decree, rule, or regulation of any
Governmental Authority or arbitrator.


Section 4.17. Licenses and Intellectual Property.  Borrower and each of its
Subsidiaries possesses all licenses, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct their business as now
conducted and as presently proposed to be conducted, and neither Borrower nor
any of its Subsidiaries is in violation of any valid rights of others with
respect to any of the items noted above.


Section 4.18. Labor Disputes and Acts of God.  Neither the business nor the
properties of Borrower or any of its Subsidiaries is affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance).

 
19

--------------------------------------------------------------------------------

 

Section 4.19. Other Agreements.  Neither Borrower nor any of its Subsidiaries is
a party to any indenture, loan, or credit agreement, or to any lease or other
agreement or instrument, or subject to any organizational document restriction
which have resulted in, or is reasonably likely to result in, a Material Adverse
Change.  Neither Borrower nor any of its Subsidiaries is in default in any
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which they
are a party where such default has resulted in, or is reasonably likely to
result in, a Material Adverse Change.


Section 4.20. Governmental Regulation.  Borrower is not subject to any Law
limiting their ability to incur their obligations under any of the Financing
Documents to which they are a party, including the Public Utility Holding
Company Act of 1935, the Investment Company Act of 1940, the Interstate Commerce
Act, or the Federal Power Act.


Section 4.21.  Solvent. Borrower and each of its Subsidiaries is Solvent.


ARTICLE V AFFIRMATIVE COVENANTS


So long as the Revolving Credit Note remains unpaid, or Bank has a Revolving
Credit Commitment, or any other amount is owing by Borrower to Bank under any
Financing Document, Borrower shall and shall cause each of its Subsidiaries to:


Section 5.01. Maintenance of Existence. Preserve and maintain its corporate
existence, and good standing in the jurisdiction of its incorporation, and
qualify and remain qualified as a foreign corporation in each jurisdiction in
which such qualification is required.


Section 5.02. Maintenance of Records.  Keep adequate records and books of
account in which complete entries reflecting all financial transactions will be
made in material conformity with GAAP consistently applied.


Section 5.03. Maintenance of Properties.  Maintain, keep and preserve all of its
properties (tangible and intangible) necessary or useful in the proper conduct
of its business in good working order and condition, ordinary wear and tear
excepted.


Section 5.04. Conduct of Business. Continue to engage in a business of the same
general type as conducted by it on the Closing Date.


Section 5.05. Maintenance of Insurance. Maintain insurance with financially
sound and reputable insurance companies or associations in such amounts and
covering such risks as is usually carried by companies engaged in the same or a
similar business and similarly situated.


Section 5.06. Compliance with Laws. Comply with all applicable Laws and
Governmental Approvals, such compliance to include paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property, except  in the case of taxes, where such taxes are the
subject of a Good Faith Contest. Without limiting the generality of the
foregoing sentence, comply in all material respects with all applicable
Environmental Laws and pay or cause to be paid all costs and expenses incurred
in connection with such compliance.

 
20

--------------------------------------------------------------------------------

 

Section 5.07. Right of Inspection.  Upon reasonable notice and at any reasonable
time and from time to time, permit Bank or any agent or representative of Bank
to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, Borrower and its Subsidiaries, as
applicable, and to discuss the affairs, finances and accounts of Borrower and
its Subsidiaries, as applicable, with any of its officers, directors, and the
independent accountants for Borrower and its Subsidiaries, as applicable.


Section 5.08. Other Agreements. Perform and comply with each of the provisions
of each and every agreement to which it is a party where the failure to perform
or comply could result in a Material Adverse Change.


Section 5.09. Reporting Requirements. Furnish to Bank:


(1)  Quarterly Financial Statements.  As soon as available and in any event
within sixty (60) days after the end of each first, second and third Fiscal
Quarter of each Fiscal Year, consolidated and consolidating balance sheets of
Borrower and its Consolidated Subsidiaries, as of the end of such quarter, and
consolidated and consolidating statements of operations, and consolidated and
consolidating statements of cash flow for Borrower and its Consolidated
Subsidiaries for such quarter and for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in such previous Fiscal Year, and all prepared in
compliance with GAAP consistently applied, and accompanied by a review report on
such consolidated financial statements acceptable to Bank by Eisner LLP or such
other independent accountants selected by Borrower and acceptable to Bank.


(2) Annual Financial Statements.  As soon as available and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, a consolidated
and consolidating balance sheets of Borrower and its Consolidated Subsidiaries
as of the end of such Fiscal Year, and the related consolidated and
consolidating statements of operations, and consolidated and consolidating
statements of cash flows for the Fiscal Year then ended, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in such prior Fiscal Year, and all prepared in
accordance with GAAP consistently applied, and accompanied by an audit report on
such consolidated financial statements acceptable to Bank by Eisner LLP or such
other independent accountants selected by Borrower and acceptable to Bank.


(3) Certificate of Chief Financial Officer. Accompanying the quarterly and
annual financial statements to be delivered under subsections (1) and (2) above,
a certificate of the chief financial officer of Borrower (a) certifying that, to
the best of the knowledge of such chief financial officer, no Default or Event
of Default has occurred and is continuing, or if a Default or Event of Default
has occurred and is continuing, a statement as to the nature of such Default or
Event of Default and the action which is proposed to be taken with respect to
such Default or Event of Default, and (b) calculating compliance with the
financial covenants included in “Financial Covenants” (Article VII).


(4) Management Letters.  Promptly after their receipt, copies of all management
letters or reports submitted to Borrower by its independent public accountants
in connection with the examination of the financial statements of Borrower made
by such accountants.


(5) Litigation. Promptly after their commencement, notice of all actions, suits,
and proceedings before any Governmental Authority or arbitrator involving or
affecting Borrower or any of its Subsidiaries, which is reasonably likely to be
determined against Borrower or any such Subsidiary, and, if so determined, could
result in a Material Adverse Change.

 
21

--------------------------------------------------------------------------------

 

(6) Notice of Defaults and Events of Default.  As soon as possible and in any
event within three (3) business days after the occurrence of each Default or
Event of Default, a written notice setting forth the details of such Default or
Event of Default and the action which is proposed to be taken with respect to
such Default or Event of Default.


(7) Insurance.  Promptly after the occurrence of any casualty, damage or loss to
Borrower or any of its Subsidiaries, whether or not giving rise to a claim under
any insurance policy, in an amount greater than $500,000 notice of such event,
together with copies of any documents relating to such event, including copies
of any such claim, in possession or control of Borrower or any such Subsidiary
or any agent of Borrower or any such Subsidiary, and immediately after the
occurrence thereof, written notice of any cancellation of any insurance policy
required to be maintained by Borrower or any such Subsidiary pursuant to any of
the Financing Documents.


(8) Environmental Notices.  Promptly after their receipt, copies of all
Environmental Notices received by Borrower or any of its Subsidiaries.


(9) Material Adverse Change.  As soon as possible and in any event within three
(3) Business Days after the occurrence of any event or circumstance which has
resulted in, or could result in, a Material Adverse Change, written notice of
such event or circumstance.


(10) ERISA Reports.  Upon the request of Bank, promptly after their filing or
receipt, copies of all reports, including annual reports, and notices which
Borrower files with or receives from the PBGC or the U.S. Department of Labor
under ERISA, and as soon as possible and in any event within three (3) Business
Days after Borrower knows or has reason to know that any Reportable Event or
Prohibited Transaction has occurred with respect to any Plan or that the PBGC or
Borrower or any ERISA Affiliate has instituted or will institute proceedings
under Title IV of ERISA to terminate any Plan, Borrower will deliver to Bank a
certificate of the chief financial officer of Borrower setting forth details as
to such Reportable Event or Prohibited Transaction or Plan termination and the
action Borrower proposes to take with respect to such Event, Transaction or
termination.


(11) Reports to Other Creditors.  Promptly after their furnishing, copies of any
statement or report furnished to any other Person pursuant to the terms of any
indenture, loan, or credit or similar agreement and not otherwise required to be
furnished pursuant to any other clause of this Section.


(12) Employee Benefit Plans.  Upon the request of Bank, delivery of copies of
all generally applicable employee benefit plans of the Borrower and each
Guarantor then in existence and confirmation satisfactory to Bank that (a) the
plans are funded in accordance with at least minimum statutory requirements for
funding, (b) no Reportable Event has occurred as to any plan and (c) no
termination of, or withdrawal from any of the plans has occurred or is
contemplated that would result in any liability on the part of the Borrower and
any Guarantor that has resulted in or could result in a material adverse change
to Borrower or any Guarantor.


(13) General Information.  Such other information respecting the status of the
business, assets, liabilities, results of operations, condition (financial or
otherwise), property or prospects of Borrower or any of its Subsidiaries as Bank
may reasonably request from time to time.

 
22

--------------------------------------------------------------------------------

 

ARTICLE VI NEGATIVE COVENANTS


So long as the Revolving Credit Note remains unpaid, or Bank has a Revolving
Credit Commitment, or any other amount is owing by Borrower to Bank under any
Financing Document, Borrower will not and will not permit any of its
Subsidiaries to:


Section 6.01. Debt.  Create, incur, assume, or suffer to exist, any Debt, except
(1) Debt under the Financing Documents or any other Debt owed to Bank, (2)
accrued expenses, trade payables, advances or progress payments under contracts,
all as are customarily incurred in the ordinary course of business, (3) Debt
secured by purchase money Liens permitted by “Liens” (Section 6.03).


Section 6.02 Guarantees. Assume, guarantee, endorse or otherwise be or become
directly or contingently responsible or liable for the obligations of any
Person, including but not limited to, an agreement to purchase any obligation,
stock, assets, goods or services or to supply or advance any funds, assets,
goods or services, or an agreement to maintain or cause such Person to maintain
a minimum working capital or net worth or otherwise to assure the creditors of
any Person against loss, except guaranties by endorsement of negotiable
instruments for deposit or collection in the ordinary course of business.


Section 6.03 Liens.  Create, incur, assume, or suffer to exist, any Lien, upon
or with respect to any of its properties or assets, now owned or hereafter
acquired, except


(1) Liens in favor of Bank,


(2) Liens for taxes or assessments or other governmental charges or levies if
not yet due and payable or if they are due and payable they are the subject of a
Good Faith Contest,


(3) Liens imposed by Law, such as mechanic’s, materialmen's, landlord's,
warehousemen's, and carrier’s Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
or which are being contested pursuant to a Good Faith Contest,


(4) Liens under worker's compensation, unemployment insurance, social security,
or similar legislation,


(5) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business,


(6) Judgment and other similar Liens arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured by such Liens are the subject of a
Good Faith Contest,


(7) Easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment by Borrower or the applicable Subsidiary of the property or assets
so encumbered in the ordinary course of its business or materially impair the
value of the property subject to such encumbrance,

 
23

--------------------------------------------------------------------------------

 

(8) Purchase money Liens on any property hereafter acquired or the assumption of
any Lien on property existing at the time of such acquisition, or a Lien
incurred in connection with any conditional sale or other title retention
agreement or a Capital Lease, provided that:


(a) Any property subject to any of the foregoing is acquired by the Borrower or
the applicable Subsidiary in the ordinary course of its business and the Lien on
any such property is created contemporaneously with such acquisition,


(b) The Debt secured by any Lien so created, assumed, or existing shall not
exceed 100% of the lesser of cost or fair market value of such property as of
the time of acquisition of such property,


(c) Each such Lien shall attach only to the property so acquired and fixed
improvements on such property, and


(d) The aggregate Debt outstanding at any time secured by all such Liens with
respect to Borrower and all of its Subsidiaries shall not exceed $1,000,000.


Section 6.04. Lease Obligations. Create, incur, assume, or suffer to exist any
obligation as lessee for the rental or hire of any real or personal property,
except (1) Capital Leases permitted by “Liens” (Section 6.03), and (2) leases
(other than Capital Leases) which do not in the aggregate require Borrower and
all of its Subsidiaries to make payments (including taxes, insurance,
maintenance, and similar expenses which Borrower or its Subsidiaries are
required, in the aggregate, to pay under the terms of any lease) in any Fiscal
Year in excess of $1,000,000.


Section 6.05 Investments.  Make any loan or advance to any Person, or purchase
or otherwise acquire any capital stock, assets, obligations, or other securities
of, make any capital contribution to, or otherwise invest in or acquire any
interest in any Person, except (1) direct obligations of the United States of
America or any agency thereof backed by the full faith and credit of the United
States of America with maturities of one (1) year or less from the date of
acquisition, (2) commercial paper with maturities of one hundred eighty (180)
days or less of a domestic issuer rated at least “A-1” by Standard & Poor's
Rating Group, a division of McGraw-Hill Companies or “P-1” by Moody's Investors
Service, Inc., (3) certificates of deposit with maturities of one (1) year or
less from the date of acquisition issued by any commercial bank having capital
and surplus in excess of $1,000,000,000, (4) investments in financial products
or funds offered by or through Bank, and (5) Permitted Acquisitions.


Section 6.06 Sale of Assets.  Sell, lease, assign, transfer, or otherwise
dispose of, any of its now owned or hereafter acquired assets, except (1)
inventory disposed of in the ordinary course of business, and (2) the sale or
other disposition of assets no longer used or useful in the conduct of its
business.


Section 6.07. Distributions.  Declare or pay any dividends or distributions
(other than dividends payable solely in capital stock) or purchase, redeem,
retire, or otherwise acquire for value any of its capital stock or securities
convertible into capital stock now or hereafter outstanding, or make any
distribution of assets to stockholders as such, whether in cash, assets, or in
obligations of Borrower, or allocate or otherwise set apart any sum for the
payment of any dividend or distribution on, or for the purchase, redemption, or
retirement of any capital stock, or make any other distribution by reduction of
capital or otherwise in respect of any capital stock, or purchase or otherwise
acquire for value any capital stock, except for purchases by Borrower of Equity
Interest in Borrower where the aggregate amount of all such purchases while this
Agreement is in effect is equal to or less than $5,000,000.

 
24

--------------------------------------------------------------------------------

 

Section 6.08 Fundamental Changes. Merge or consolidate with, or change its form
of business organization, or liquidate or dissolve (or suffer any liquidation or
dissolution), or sell, assign, lease, or otherwise dispose of (whether in one
transaction or in a series of transactions) all or a material portion of its
assets (whether now owned or hereafter acquired), to any Person, or acquire from
any Person assets which will constitute a material portion of the assets of
Borrower or the applicable  Subsidiary after giving effect to such acquisition,
or enter into a joint venture with any Person or become a partner in any
partnership, except for (1) joint ventures and partnerships entered into in the
ordinary course of business, and (2) Permitted Acquisitions.


Section 6.09. Lines of Business.  Directly or indirectly engage in any business
inconsistent with the general character of the business in which it is engaged
on the Closing Date, or substantially alter the general character of its
business.


Section 6.10. Transaction with Affiliate.  Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of the business of Borrower or
the applicable Subsidiary and upon fair and reasonable terms no less favorable
to Borrower or such Subsidiary that Borrower or such Subsidiary would obtain in
a comparable arm's length transaction with a Person not an Affiliate.


Section 6.11. Name, Fiscal Year Accounting and Organizational Documents.  Change
its name, its Fiscal Year, its method of accounting, except as required by GAAP,
or any of the terms or provisions of its organizational documents.


ARTICLE VII FINANCIAL COVENANTS


So long as the Revolving Credit Note remains unpaid, or Bank has a Revolving
Credit Commitment or any other amount is owing by Borrower to Bank under any
Financing Document:


Section 7.01. Liquidity Ratio.  Borrower and its Consolidated Subsidiaries will
have as of each Quarterly Date a Liquidity Ratio of not less than 1.25 to 1.


Section 7.02. Debt Service Coverage Ratio. Borrower and its Consolidated
Subsidiaries will have as of each Quarterly Date a Debt Service Coverage Ratio
of not less than 1.25 to 1.


Section 7.03. Minimum Consolidated Net Income. Borrower and its Consolidated
Subsidiaries will have for every two (2) consecutive Fiscal Quarters and for
each Fiscal Year Consolidated Net Income of not less than One Dollar ($1.00).

 
25

--------------------------------------------------------------------------------

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES


Section 8.01. Events of Default.  Any of the following events shall be an “Event
of Default”:


(1) Payment Default. Borrower fails (a) to pay the principal of, or interest on,
the Revolving Credit Note when due and payable, or (b) Borrower fails to pay any
fees or expenses required to be paid under any of the Financing Documents within
ten (10) days of when due and payable,


(2) Breach of Representation. Any representation or warranty made by Borrower in
any Financing Document to which it is a party or which is contained in any
certificate, document, opinion, or financial or other statement furnished at any
time under or in connection with any Financing Document shall prove to have been
(a) in the case of such representation or warranty which is not subject to a
Material Adverse Change exception, incorrect in any material respect on or as of
the date made, or (b) in the case of such representation or warranty which is
subject to a Material Adverse Change exception, incorrect on or as of the date
made,


(3) Breach of Covenant. Borrower fails to perform or observe any term, covenant
or agreement contained in “Maintenance of Insurance” (Section 5.05), “Reporting
Requirements” (Section 5.09), “Negative Covenants” (Article VI) or “Financial
Covenants” (Article VII) on its part to the performed or observed, or Borrower
fails to perform or observe any other term, covenant or agreement contained in
this Agreement and such failure shall remain unremedied for thirty (30)
consecutive calendar days after such failure,


(4) Cross Default. Borrower or any Subsidiary shall (a) fail to pay all or any
portion of its Debt (other than the Debt evidenced by the Revolving Credit Note
or Debt which is equal to or greater than $500,000), or any interest or premium
on such Debt when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt, or any other default under any agreement or instrument
relating to any such Debt, or any other event shall occur and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Debt, or any such Debt shall be
declared to be due and payable, or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity of such
Debt,


(5) Bankruptcy. Borrower or any Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors, or
any proceeding shall be instituted by or against Borrower or any such Subsidiary
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangements, adjustment, protection, relief, or
composition of it or its debts under any Law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or for any substantial part of its property and if instituted against
Borrower or any Subsidiary shall remain undismissed for a period of thirty (30)
days, or Borrower or any Subsidiary shall take any action to authorize any of
the actions set forth above in this subsection (5),

 
26

--------------------------------------------------------------------------------

 

(6) Judgments. Any judgment or order or combination of judgments or orders for
the payment of money, in excess of $500,000 in the aggregate, shall be rendered
against Borrower or any Subsidiary and either (a) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (b) there
shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect,


(7) ERISA. Any of the following events occur or exist with respect to Borrower
or any ERISA Affiliate: (a) any Prohibited Transaction involving any Plan; (b)
any Reportable Event with respect to any Plan; (c) the filing under Section 4041
of ERISA of a notice of intent to terminate any Plan or the termination of any
Plan; (d) any event or circumstance that might constitute grounds entitling the
PBGC to institute proceedings under Section 4042 of ERISA for the termination
of, or for the appointment of a trustee to administer, any Plan, or the
institution of the PBGC of any such proceedings; (e) complete or partial
withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization, insolvency, or termination of any Multiemployer Plan; and in
each case above, such event or condition, together with all other events or
conditions, if any, could in the opinion of Bank subject Borrower or any ERISA
Affiliate to any tax, penalty, or other liability to a Plan, a Multiemployer
Plan, the PBGC, or otherwise (or any combination thereof) which in the aggregate
exceeds or may exceed $25,000,


(8) Financing Documents. Any Financing Document shall at any time after its
execution and delivery and for any reason, ceases to be in full force and effect
or shall be declared to be null and void, or the validity or enforceability of
such Financing Document shall be contested by Borrower or Borrower shall fail to
perform any of its obligations under such Financing Document or Borrower shall
deny that it has any or further liability or obligation under any such Financing
Document,


(9) Change in Control. The occurrence of a Change in Control, or


(10) Material Adverse Change. The occurrence of a Material Adverse Change.


Section 8.02. Remedies.  If any Event of Default shall occur, Bank may, (1) by
notice to Borrower, terminate the Revolving Credit Commitment, (2) by notice to
Borrower, declare the outstanding Revolving Credit Note, all interest on the
Revolving Credit Note, and all other amounts payable under any other Financing
Document to be forthwith due and payable, whereupon the Revolving Credit Note,
all such interest, and all such amounts due under such other Financing Documents
shall become and be forthwith due and payable, without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived by
Borrower, (3) exercise any remedies provided in any of the Financing Documents
and/or (4) exercise any rights and remedies provided by Law, provided, however,
that upon the occurrence of an Event of Default specified under Section 8.01(5)
above, the outstanding Revolving Credit Note and any other amounts payable under
all the Financing Documents, and all interest on any of the foregoing, shall be
forthwith due and payable without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by Borrower.


No failure on the part of Bank to exercise, and no delay in exercising, any
right under any Financing Document shall operate as a waiver of such right or
preclude any other or further exercise of such right or the exercises of any
other right.  The remedies provided in the Financing Documents are cumulative
and not exclusive of any remedies provided by Law.

 
27

--------------------------------------------------------------------------------

 

ARTICLE IX MISCELLANEOUS


Section 9.01 Amendments, Etc. No amendment, modification, termination, or waiver
of any provision of any Financing Document, nor consent to any departure by
Borrower from any Financing Document, shall in any event be effective unless the
same shall be in writing and signed by Bank, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.


Section 9.02 Usury.  Anything herein to the contrary notwithstanding, the
obligations of Borrower under this Agreement and the Revolving Credit Note shall
be subject to the limitation that payments of interest shall not be required to
the extent that receipt of such payment would be contrary to provisions of Law
applicable to Bank limiting rates of interest which may be charged or collected
by Bank.


Section 9.03 Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses in connection with the preparation, execution, delivery, filing,
recording, and administration of any of the Financing Documents, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for Bank, with respect to the items noted above and with respect to advising
Bank as to its rights and responsibilities under any of the Financing Documents,
and all costs and expenses, if any, in connection with the enforcement of any of
the Financing Documents.  In addition, Borrower agrees to pay any and all stamp
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing, and recording of any of the Financing Documents
and the other documents to be delivered under any such Financing Documents, and
agrees to save Bank harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees. All such costs and expenses not paid within ten (10) days after the
date requested by Bank will accrue interest at a rate per annum equal to the CP
Floating Rate plus 3.00%.


Section 9.04 Indemnification. Borrower agrees to indemnify Bank and its
directors, officers, employees and agents from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them arising out of or by reason of any investigation or litigation or
other proceedings (including any threatened investigation or litigation or other
proceedings) relating to any actual or proposed use by Borrower of the proceeds
of the Revolving Credit Loans, including without limitation, the reasonable fees
and disbursements of counsel incurred in connection with any such investigation
or litigation or other proceedings, but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified.


The obligations of Borrower under this Section shall survive the repayment of
the Revolving Credit Loans and all amounts due under or in connection with any
of the Financing Documents.


Section 9.05 Assignment, Participation. This Agreement shall be binding upon,
and shall inure to the benefit of Borrower, Bank and their respective successors
and assigns. Borrower may not assign or transfer its rights or obligations under
any of the Financing Documents.  In the case of an assignment by Bank, the
assignee shall have, to the extent of such assignment (unless otherwise provided
in such assignment), the same rights, benefits and obligations as it would have
if it were Bank.

 
28

--------------------------------------------------------------------------------

 

Bank may sell participation in all or any part of the Revolving Credit Loans to
one or more banks or other institutions.  Each such participant shall have no
rights under the Financing Documents and all amounts payable by Borrower shall
be determined as if Bank had not sold such participation. Bank may furnish any
information concerning Borrower in the possession of Bank from time to time to
assignees and participants (including prospective assignees and participants).


Bank has the right to pledge the Revolving Credit Note to a Federal Reserve
Bank.


Section 9.06 Notices, Etc. All notices and other communications provided for
under any of the Financing Documents shall be in writing and shall be delivered
by hand or overnight courier service, mailed or sent by telecopy to any party to
this Agreement, at its address specified on its signature page to this Agreement
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices and communications shall be effective in the
case of delivery by hand or overnight courier service or by telecopy on the date
of receipt and be effective in the case of delivery by mail two (2) Business
Days after being deposited in the mails.


Section 9.07 Right of Setoff.  Upon the occurrence and during the continuance of
any Event of Default, Bank is hereby authorized at any time and from time to
time, without notice to Borrower (any such notice being expressly waived by
Borrower), to set off and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other indebtedness at any
time owing by Bank to or for the credit or the account of Borrower against any
and all of the obligations of Borrower now or hereafter existing under any of
the Financing Documents, irrespective of whether or not Bank shall have made any
demand under such Financing Document and although such obligations may be
unmatured.  Bank agrees promptly to notify Borrower, after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of Bank under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of setoff) which Bank may have.


Section 9.08 Jurisdiction, Immunities. Borrower hereby irrevocably submits to
the jurisdiction of any New York State or United States Federal court sitting in
County of Nassau in the State of New York over any action or proceeding arising
out of or relating to any of the Financing Documents, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State or Federal court.  Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to such party at its address
specified on the signature page of this Agreement by registered mail, return
receipt requested.  Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in any other jurisdictions by
suit on the judgment or in any other manner provided by Law. Borrower further
waives any objection to venue in such State on the basis of inconvenient forum.
Borrower further agrees that any action or proceeding brought against the other
party shall be brought only in New York State or United States Federal court
sitting in the County of Nassau.


Nothing in this Section shall affect the right of Bank to serve legal process in
any other manner permitted by Law or affect the right of Bank to bring any
action or proceeding against Borrower or its property in the courts of any other
jurisdictions.

 
29

--------------------------------------------------------------------------------

 

To the extent that Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, Borrower hereby
irrevocably waives such immunity in respect of its obligations under all of the
Financing Documents.


Section 9.09 Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such State, without regard to its
conflict of law principles.


Section 9.10 Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.


Section 9.11 Headings.  The headings in this Agreement are for reference only,
and shall not affect the interpretation or construction of this Agreement.


Section 9.12 Severability of Provisions.  Any provision of any Financing
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Financing
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.


Section 9.13 Integration.  The Financing Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby and supersede any prior oral or written statements or agreements with
respect to such transactions.


Section 9.12 WAIVER OF SPECIAL DAMAGES.  THE BORROWER HEREBY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THE BORROWER MAY HAVE TO CLAIM
OR RECOVER FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


Section 9.13  JURY WAIVER.  THE BORROWER AND THE BANK HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS.  THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO ENTER INTO THIS AGREEMENT.


Section 9.14  USA PATRIOT ACT NOTIFICATION.  The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

 
30

--------------------------------------------------------------------------------

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extensions of credit, or other financial services product.  What this means for
Borrower:  When Borrower opens an account, if Borrower is an individual Bank
will ask for Borrower’s name, taxpayer identification number, residential
address, date of birth, and other information that will allow Bank to identify
Borrower, and if Borrower IS not an individual Bank will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Bank to identify Borrower.  Bank may also ask, if Borrower IS an
individual, to see Borrower’s driver’s license or other identifying documents,
and if Borrower is not an individual to see Borrower’s legal organizational
documents or other identifying documents.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the year and date first above written.



 
Hi-Tech Pharmacal Co., Inc.
           
By:
/s/William Peters
   
Name: William Peters
   
Title: Chief Financial Officer and Vice President
 




 
Address for Notices:
         
369 Bayview Avenue
   
Amityville, New York 11701
   
Attention: David Seltzer
         
JPMorgan Chase Bank, N.A.
           
By:
/s/ Richard H. Grabelsky
    Name: Richard H. Grabelsky     Title:   Vice President            
Address for Notices:
   
395 North Service Road, Suite 302
   
Melville, New York 11747
   
Attention: Richard Grabelsky
 


 
32

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF REVOLVING CREDIT NOTE


REVOLVING CREDIT NOTE


$10,000,000
Melville, New York
 
May __, 2010



FOR VALUE RECEIVED, Hi-Tech Pharmacal Co., Inc., a Delaware corporation
("Borrower”) hereby promise to pay to the order of JPMorgan Chase Bank, N.A.
(“Bank”) at the office of Bank located at 395 North Service Road, Suite 302,
Melville, New York 11747 or at such other location as Bank may direct, the
principal sum of Ten Million Dollars  ($10,000,000), or if less, the aggregate
unpaid principal amount of all Revolving Credit Loans made by Bank to Borrower
pursuant to the Revolving Credit Agreement referred to below outstanding on the
Revolving Credit Facility Termination Date (as defined in the Credit Agreement
referred to below).


Borrower also promises to pay interest on the unpaid principal balance of this
Revolving Credit Note, for the period any principal is outstanding under such
Note, at the office specified above, at the time and rate per annum specified in
the Revolving Credit Agreement referred to below. Any amount of principal or
interest due and payable pursuant to this Revolving Credit Note which is not
paid when due, whether by stated maturity, acceleration or otherwise, shall bear
interest from the date when due until said principal amount or interest is paid
in full, payable on demand, at a rate per annum equal at all times to the rate
specified in the Revolving Credit Agreement (as defined below).


Borrower hereby authorizes Bank to record in its books and records and prior to
a transfer of this Revolving Credit Note, endorse on the Schedule annexed to
this Revolving Credit Note the amount of all Revolving Credit Loans made to
Borrower by Bank and all continuations, conversions and payments of principal
amounts in respect of the Revolving Credit Loans, which records and
endorsements, as applicable, shall, in the absence of manifest error, be
conclusive as to the outstanding principal amount of all Revolving Credit Loans
owed to Bank, provided, however, that the failure to make such notation with
respect to any Revolving Credit Loan or payment shall not limit or otherwise
affect the obligation of Borrower under the Revolving Credit Agreement or this
Revolving Credit Note.


If this Revolving Credit Note becomes due and payable on a day other than a
Business Day, the maturity of this Revolving Credit Note shall be extended to
the next following Business Day, and interest shall be payable on such
installment at the rate specified in this Revolving Credit Note during such
extension.


All payments on this Revolving Credit Note shall be made in lawful money of the
United States of America in immediately available funds.

 
33

--------------------------------------------------------------------------------

 

Reference is made to the Revolving Credit Agreement dated as of May 27, 2010
between Borrower and Bank (“Revolving Credit Agreement”).  This Revolving Credit
Note is the Revolving Credit Note referenced in the Revolving Credit Agreement
and evidences Revolving Credit Loans made by Bank to Borrower pursuant to the
Credit Agreement. All capitalized terms used in this Revolving Credit Note which
are not defined in this Revolving Credit Note shall have the meaning specified
for such term in the Revolving Credit Agreement.


The Revolving Credit Agreement provides for the acceleration of the maturity of
the Revolving Credit Loans upon the occurrence of an Event of Default.


Borrower hereby waives presentment, notice of dishonor, protest and any other
notice or formality with respect to this Revolving Credit Note.


This Revolving Credit Note shall be governed by, and interpreted and construed
in accordance with, the laws of the state of New York, without regard to its
conflicts of law provisions.



 
Hi-Tech Pharmacal Co., Inc.
         
By:
     
Name:
     
Title:
   


 
34

--------------------------------------------------------------------------------

 


SCHEDULE TO TERM LOAN NOTE OF
HI-TECH PHARMACAL CO., INC.



Date Loan
Made or
Repaid
 
Type of
Loan
 
Amount of
Loan
 
Length of
Interest
Period
 
Amount of
Principal
Repayment
 
Unpaid
Principal
Balance of
Loans
 
Name of
Person
Making
Notation
                                                                               
                                                 


 
35

--------------------------------------------------------------------------------

 

EXHIBIT B


CALCULATION OF INTEREST RATES


As the applicable interest rate Borrower can select either the CB Floating Rate
or the Adjusted LIBOR Rate plus the Applicable Margin.


If the CB Floating Rate is selected then the applicable rate of interest on the
Revolving Credit Loan will be the higher of (1) the Prime Rate, or (2) the
Adjusted One Month LIBOR Rate.  The Prime Rate is the Prime Rate announced by
Bank.  The Adjusted One Month LIBOR Rate is a rate calculated as follows:


2.50% + 1 Month LIBOR Rate
(1 minus Reserve Required)


If the One Month LIBOR Rate is 0.30% and the Reserve Required is 0% then the
Adjusted One Month LIBOR Rate is


2.50% + 0.30% = 2.80%
1


If the Adjusted LIBOR Rate plus the Applicable Margin is selected then such Rate
is calculated as follows:


LIBOR Rate x           1           + Applicable Margin
(1 minus Statutory Reserve Rate)


If the LIBOR Rate is 1.00% and the Statutory Reserve Rate is 0% then the
Adjusted LIBOR Rate plus the Applicable Margin is:


1.00% x 1 + 1.50% = 2.50%

 
36

--------------------------------------------------------------------------------

 

EXHIBIT C


SCHEDULE OF SUBSIDIARIES AND AFFILIATES


ECR Pharmaceuticals Co., Inc.

 
37

--------------------------------------------------------------------------------

 